EXAMINER’S AMENDMENT


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




In the specification:
Amend the title to the following –

METHODS FOR TREATING COLON CANCER OR INHIBITING CELL PROLIFERATION BY ADMINISTERING A COMBINATION OF ANTIBODIES AGAINST HUMAN CSF-1R AND ANTIBODIES AGAINST HUMAN PD-L1















EXAMINER’S COMMENT


Applicants asked that the Examiner ensures that the cited and considered references are properly made of record. A copy of the PTO/SB/08a (IDS) submitted 10/6/20 was provided with the Office Action dated 4/14/21. A copy of the IDS submitted 8/11/21 is provided herewith. All references have been indicated as considered on both submissions.








Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647